Exhibit 10.1



SEVERANCE AGREEMENT



This Severance Agreement (this "Agreement"), is made as of this,_______day of
_______________, 2008, by and between Gottschalks Inc., a Delaware corporation
("Company") and _____________________, an individual ("Employee").

1.    Subject to the provisions of Section 4 below, Company hereby agrees that
in the event Employee's employment with Company is terminated by written notice
of Company for other than for Cause (as defined in Section 4 below), Company
will pay Employee a severance benefit equal to twelve (12) months' salary,
determined at Employee's annual base rate of pay in effect at the time such
notice of termination is given (less standard withholdings and authorized
deductions), and Company will pay Employee's health care continuation premiums
under Section 4980B of the Internal Revenue Code ("COBRA") for a period of zero
(0) months from the termination date or, if earlier, until Employee's right to
COBRA health care continuation ceases (such benefits being referred to herein as
the "Basic Severance Benefit").

Notwithstanding the foregoing, if, after March 15, 2008 with a Corporate
Transaction (as defined below), Employee is terminated by Company or its
successor without Good Cause (as defined below) or Employee terminates
Employee's employment for Good Reason (as defined below), Company will pay
Employee a severance benefit equal to twelve (12) months' salary, determined at
Employee's annual base rate of pay in effect at the time such termination
without Good Cause or for Good Reason occurs (less standard withholdings and
authorized deductions), and Company will pay Employee's COBRA health care
continuation premiums for a period of one year from the date such termination
without Good Cause or for Good Reason occurs or, if earlier, until Employee's
right to COBRA health care continuation ceases (such benefits being referred to
herein as the "Enhanced Severance Benefit").

As used in this Agreement, "Corporate Transaction" means the consummation of a
transaction in which (i) more than 50% of the Company's outstanding common stock
or outstanding voting securities are sold to an unrelated entity or (ii) all or
substantially all of Company's assets are sold to an unrelated entity.

As used in this Agreement, "Good Cause" means a good faith determination by
Company that Employee (i) refused to perform a lawful directive of Company's
Board of Directors or refuses to perform any material duties or responsibilities
owed to Company; (ii) engaged in willful conduct or gross neglect constituting
fraud, misappropriation, embezzlement, or misconduct that is injurious to
Company; (iii) is or has been convicted of, or plead guilty or nolo contendere
to, a felony or crime of moral turpitude reflecting poorly on Company (other
than minor traffic violations and similar offenses); or (iv) has breached in any
material respect the terms and provisions of this Agreement.

As used in this Agreement, "Good Reason" means any of the following conditions
or events that remain in effect thirty (30) days after written notice is
provided by Employee to

--------------------------------------------------------------------------------



Company detailing such condition or event:'(i) a decrease in Employee's annual
base rate of pay or annual target bonus opportunity, (ii) written notice from
Company to Employee that Employee's principal place of employment for Company
will be moved to a location that is more than fifty (50) miles away from
Employee's principal place of employment for Company immediately prior to the
Corporate Transaction, or (iii) any failure of Company to obtain an agreement
from any successor to Company to assume and agree to perform this Agreement.

2.    For purposes of this agreement, "annual base rate of pay" means Employee's
annual base salary only, and excludes all other income heretofore received by
Employee, such as, but not limited to, bonuses, incentive compensation, fringe
benefits, commissions, overtime, retainers, fees under contracts, income arising
from the exercise of stock options, or expense allowances granted by Company.

3.    The salary-based portion of the Basic Severance Benefit, less standard
withholding and other authorized deductions, will be paid to Employee after the
date of Employee's termination out of the general assets of Company in the same
form and at the same time as Employee's salary otherwise would have been paid to
Employee if Employee had continued to be employed by Company. The salary-based
portion of the Enhanced Severance Benefit, less standard withholding and other
authorized deductions, will be paid to Employee in single cash lump sum as soon
as administratively practicable after the date of Employee's termination out of
the general assets of Company. The COBRA health care continuation portion of the
Basic or Enhanced Severance Benefit (as applicable) will be paid on Employee's
behalf at such times as required by Company's general policy concerning COBRA
health care continuation premiums to provide Employee with COBRA health care
continuation for the period specified in Section 1 above. Notwithstanding the
foregoing, any portion of the Basic or Enhanced Severance Benefit required to be
paid to Employee during the first six months following the date of Employee's
termination shall be delayed and paid to Employee in a lump sum as soon as
administratively practicable following the end of such six-month period in
accordance with the requirements of Section 409A of the Internal Revenue Code
("Section 409A"); provided, however, no such six-month delay in payments shall
apply to the extent that guidance issued under Section 409A allows payments to
made when otherwise due without subjecting Employee to additional taxes under
Section 409A.

4.    Subject to the provisions of this Section 4 following this sentence, the
Basic Severance Benefit shall be paid to Employee only in the event that
Employee's employment with Company is terminated by written notice from Company
(other than for "Cause" as defined in this Section 4) and only if Employee
continues to report to work, and adequately performs each and every duty of
Employee's employment until the date set forth in the notice of termination as
Employee's date of termination (unless Company consents to a date of termination
that is prior to such date). Notwithstanding anything to the contrary contained
in this Agreement, Employee shall not be entitled to the Basic Severance Benefit
if (i) Employee's employment with Company is terminated other than by written
notice of termination from Company, including without limitation, the
retirement, resignation, disability, or death of Employee; or (ii) Employee is
terminated for Cause, which, for purposes of this Section 4, includes without
limitation a good faith determination by Company that Employee (a) has committed
a material breach of his duties and responsibilities; (b) refused to perform
required duties and

--------------------------------------------------------------------------------



responsibilities, or performed them incompetently; (c) breached or violated any
fiduciary duty owed to Company; or (d) is or has been personally dishonest, or
has willfully or negligently violated any law, rule, or regulation, or has been
convicted of, or plead guilty or nolo contendere to, a felony or misdemeanor
(other than minor traffic violations and similar offenses).

5.    Nothing contained herein shall be construed as conferring on Employee the
right to continue in the employ of Company in Employee's present or any other
capacity. Employee hereby expressly acknowledges that Employee's employment with
Company is "at will" and therefore may be terminated by Company at any time,
with or without cause, at Company's sole discretion. Employee also expressly
acknowledges that, except for benefits to which Employee may otherwise be
entitled by law, Employee shall not be entitled to receive from Company any
benefits, compensation, or remuneration other than the Basic or Enhanced
Severance Benefit (as applicable) upon satisfaction of the conditions which
entitle Employee to receive the Basic or Enhanced Severance Benefit.
Notwithstanding anything else herein to the contrary, Company's obligation to
pay the Basic or Enhanced Severance Benefit to Employee is subject to the
condition precedent that Employee execute and deliver a valid release of all
claims against Company in a form approved by Company, which is not revoked by
Employee or otherwise rendered unenforceable by Employee. Such release shall
include Employee's agreement to promptly notify Company if Employee obtains
employment that provides health insurance coverage or Employee otherwise becomes
eligible for employer-sponsored health insurance coverage.

6.    This Agreement shall be governed by the laws of the State of California.
This Agreement may be amended only by a subsequent written agreement signed by
Employee and an authorized representative of Company following approval by the
Board of Directors of Company. This Agreement is personal to Employee and is not
assignable by Employee. This Agreement shall inure to the benefit of and be
binding upon Company and its successors and assigns and any such successor or
assignee shall be deemed substituted for Company under the terms of this
Agreement for all purposes. As used herein, "successor" and "assignee" shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
the stock of Company or to which Company assigns this Agreement by operation of
law or otherwise. This instrument constitutes and contains the entire agreement
and understanding concerning the subject matters addressed herein between the
parties, and supersedes and replaces all prior negotiations and all agreements
(proposed, executed, or otherwise), whether written or oral, concerning the
subject matters hereof. This is an integrated document.

7.    Any dispute, controversy, or claim arising out of or in connection with
this Agreement or any other aspect of Employee's employment with Company shall
be resolved exclusively through binding arbitration to be held in Fresno County,
California in accordance with California Civil Procedure Code 1282-1284.2.
Company will pay arbitrator's fees and arbitration expenses and any other costs
associated with the arbitration or arbitration hearing that are unique to
arbitration (recognizing that each side bears its own deposition, witness,
expert and attorneys' fees and other expenses as and to the same extent as if
the matter were being heard in court). If, however, any party prevails on a
statutory claim that affords the prevailing party attorneys' fees and costs,
then the arbitrator may award reasonable fees and costs to the

--------------------------------------------------------------------------------



prevailing party. The arbitrator shall resolve any dispute as to the
reasonableness of any fee or cost.

8.    To the extent that any payment or distribution of any type to or for
Employee by Company, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (including, without
limitation, any accelerated vesting of stock options granted by Company to
Employee under the Gottschalks Inc. 2005 Stock Option Plan, the Gottschalks Inc.
1998 Stock Option Plan, or any other equity compensation plan or program
maintained by the Company) (collectively, the "Total Payments") is or will be
subject to the excise tax imposed under Section 4999 of the Internal Revenue
Code ("Section 4999"), then the Total Payments shall be reduced (but not below
zero) so that the maximum amount of the Total Payments (after reduction) shall
be reduced to the extent necessary so that the Total Payments would not be
subject to the excise tax imposed by Section 4999 of the Code and the
deductibility of the Total Payments by Company will not be disallowed by Section
280G of the Internal Revenue Code.

9.    Employee hereby acknowledges, understands and agrees that Employee is not
entitled under this Agreement to any severance, change in control or similar
benefits from the Company other than those Enhanced Severance Benefits set forth
in Section 1 of this Agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused to be executed and delivered, and
Employee has executed and delivered, this Agreement as of the day and year first
above set forth.

GOTTSCHALKS INC.

By: __________________________________________

Title:______________________________________

Employee

By: __________________________________________

--------------------------------------------------------------------------------

